Citation Nr: 1548580	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-21 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and a hiatal hernia. 

4.  Entitlement to service connection for an incisional hernia with post-operative scar. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from June 1987 to October 1987 and active service from December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008 and January 2010 and issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran presented testimony at hearings before a Decision Review Officer (DRO) at the RO in March 2009; before an Acting Veterans Law Judge (VLJ) at a Board video-conference hearing held in September 2010; and before the undersigned VLJ in January 2013.  Transcripts of each of these hearings are on file.

In April 2011, the Board reopened the Veteran's claim for service connection for GERD and remanded the case for further development.  In May 2013, the Board reopened the Veteran's claim for service connection for irritable bowel syndrome (IBS), and the Board remanded the case for further development of all of the Veteran's claims then on appeal, which, in addition to those listed above, also included claims for service connection for tinnitus and migraine headaches.

In a July 2013 decision, the RO granted service connection for IBS, tinnitus, and migraine headaches.  As such action was a full grant of the benefits sought on appeal, the appeal as to these issues terminated and they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

The Board notes that the January 2010 rating decision granted service connection for PTSD and MDD and assigned an initial 30 percent rating, effective August 14, 2009.  Thereafter, the Veteran appealed with respect to the propriety of the initially rating assigned.  A rating decision issued by the RO in November 2012 found clear and unmistakable error with the effective date, and thereafter assigned a 30 percent rating effective June 19, 2009.  A July 2013 RO rating decision awarded a 70 percent rating for PTSD and MDD, effective June 19, 2009.  However, inasmuch as a higher rating is available for this disability, and the Veteran has not expressed satisfaction with the increased rating, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of rating decisions dated November 2014 and January 2015, as well as updated medical records, to include Social Security Administration records, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Furthermore, in October 2015, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of all evidence received since the issuance of the most recent supplemental statement of the case in July 2013.

The issues of service connection for GERD and a hiatal hernia, and an incisional hernia with post-operative scar are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Bilateral hearing loss was noted upon the Veteran's entry into active duty for training as well as his subsequent period of active service and did not increase in severity during either period of service.

2.  For the entire appeal period, the Veteran's PTSD and MDD has manifested as occupational and social impairment with some mild to moderate deficiencies in family relations, social isolation, and lack of motivation for occupational activity due to symptoms such as lost sleep, nightmares, intrusive memories, irritability, hypervigilance, reduced concentration, and depressed mood, without more severe manifestations such as hallucinations, delusions, suicidal ideations, grossly inappropriate behavior, gross thought process or communications deficits, disorientation, and significant cognition and memory deficits that more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Pre-existing bilateral hearing loss was not aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1112, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.304, 3.306, 3.385 (2015).

2.  The criteria for an initial rating in excess of 70 percent for PTSD and MDD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112   (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the propriety of the assigned ratings for service-connected PTSD and MDD, an August 2009 letter, sent prior to the January 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman. 

Thereafter, service connection was awarded in the January 2010 rating decision and the Veteran subsequently appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess/Hartman, supra.  In this case, service connection for PTSD and MDD was granted in the January 2010 rating decision on appeal and an initial disability rating assigned.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required for this issue, as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the Veteran's claim for service connection for bilateral hearing loss, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated June 2007, which was sent prior to the rating decision issued in January 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for hearing loss as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration  (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination in November 2011, with an addendum opinion in February 2012, and June 2013 with respect to the claim of entitlement to service connection for bilateral hearing loss.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In addition, the Veteran was afforded VA PTSD examinations in December 2009, May 2013, and May 2014.  The Board finds these examinations to be adequate in order to evaluate his PTSD, as they also include an interview with the Veteran and review of the record, addressing relevant rating criteria.  Moreover, the Veteran has not alleged that his PTSD has increased in severity since the May 2014 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  

Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.

In addition, in March 2009 the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO at the RO.  In September 2010 the Veteran testified before a Acting VLJ at a videoconference hearing at the AOJ.  In January 2013, the Veteran provided testimony during a video-conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2009 DRO hearing, as well as the September 2010 and January 2013 Board hearings, the DRO and VLJs noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's psychiatric disabilities was solicited, to include the type and frequency of the symptoms he experienced as a result of such disability, as well as any impact such may have had on his daily life and employment.  Furthermore, the hearings included a discussion of the Veteran's in-service experiences he alleges resulted in his bilateral hearing loss, the type and onset of symptoms, and his contention that his military service caused or aggravated his bilateral hearing loss. Therefore, the Board finds that the issues were "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id.  Following the September 2010 hearing, in April 2011, the Board remanded the claims in order to obtain records and provide the Veteran with VA examinations to address his claim for hearing loss.  Additionally, following the January 2013 Board hearing, in May 2013, the Board remanded his claims to provide him with VA examinations addressing his claims for service connection for hearing loss, as well as his claim for an increased rating for psychiatric disabilities.  In addition, the Veteran was given the opportunity to identify any outstanding VA or non-VA records related to his claims on appeal.  

Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO, the September 2010 Acting VLJ and the undersigned VLJ each complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  Therefore, the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the Board's April 2011 and May 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008)(finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In April 2011, the Board remanded the claims in order to obtain updated VA treatment records and provide the Veteran with VA examinations addressing his claim for service connection for hearing loss.  Subsequently, additional VA treatment records were associated with the file and the Veteran was afforded a VA examination in November 2011 and an addendum opinion was obtained in February 2012. In May 2013, the Board remanded the Veteran's claims in order to provide him the opportunity to identify any outstanding VA and non-VA treatment providers and obtain updated VA treatment records.  The Veteran was provided a letter in May 2013 requesting such information and updated VA treatment records were subsequently obtained.  The Board also remanded the claim for service connection for bilateral hearing loss for additional examination so as to ensure that all relevant facts were considered.  Additionally, the Board also remanded the case in order to afford the Veteran a contemporaneous VA examination to assess the nature and severity of his PTSD and MDD.  Thereafter, in May 2013, the Veteran underwent a VA psychiatric examination and, in June 2013, he was afforded an audiological examination that fully addressed the relevant facts.  Therefore, the Board finds that there has been substantial compliance with the April 2011 and May 2013 Board remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II. Service Connection 

The Veteran seeks to establish his entitlement to service connection for bilateral hearing loss.  

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. 
§ 3.304(b) ("Only such conditions as are recorded in examination reports are considered as noted."). 

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the claimant, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096. 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service, although the degree of worsening may not be enough to warrant compensation.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability); Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994) ("temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.")

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran meets the criteria for a current diagnosis of bilateral hearing loss.  In this regard, the results of VA audiological examinations undertaken in November 2011 and June 2013 both demonstrated right and left ear hearing loss disability per VA standards.  See 38 C.F.R. § 3.385. 

The Veteran also meets the criteria for an in-service event.  In this respect, he performed basic training for ACDUTRA in 1987 and subsequently served in Southwest Asia during the Gulf War from 1990 to 1991, and his report of exposure to artillery and small arms fire is credible and consistent with his known circumstances of service. 38 U.S.C.A. § 1154(a).  In addition, the Veteran's MOS was heavy construction equipment repairman.  Thus, the dispositive issue on appeal concerns whether the Veteran's current bilateral sensorineural hearing loss disability was incurred in or aggravated by active service.

The Veteran completed an enlistment examination for entry into the Army National Guard in June 1986.  Audiometric testing revealed the following puretone thresholds in decibels:   


HERTZ

500
1000
2000
3000
4000
RIGHT
30
20
25
35
35
LEFT
25
20
20
30
40

Following his completion of his initial period of ACDUTRA, the Veteran remained in the National Guard.  In December 1990, he underwent another audiological evaluation that coincided with his activation for active duty.  Audiometric testing revealed the following puretone thresholds in decibels:   


HERTZ

500
1000
2000
3000
4000
RIGHT
10
00
00
10
20
LEFT
15
20
20
35
40

In May 1991, the Veteran underwent audiometric testing as part of a redeployment examination.  At that time, puretone thresholds, in decibels, for the frequencies of interest, in Hertz, were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
25
30
LEFT
25
20
5
30
35

The Veteran underwent another audiometric test in January 2002.  Puretone thresholds, in decibels, for the frequencies of interest, in Hertz, were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
10
05
30
40
35
LEFT
10
20
25
35
30

In March 2009, the Veteran testified at a hearing before a DRO at the RO.  At that time, the Veteran indicated that he had been fitted for a hearing aid the month prior.  The Veteran testified that he was exposed to loud noises for the entire time he was serving in Saudi Arabia, due to his work as a heavy equipment repairman and to the artillery being fired in his midst.  He indicated that, while in service, he was doused in diesel fuel when a fuel line ruptured and that this caused multiple ear infections.  He reported experiencing increasing levels of hearing loss since his separation from service, and his belief that his pre-existing hearing loss was aggravated by his time on active duty. 

In September 2010, the Veteran testified before an Acting VLJ at which time he indicated that he first noticed a decrease in his hearing upon his return from Saudi Arabia in 1991.  

In November 2011, in response to the Board's April 2011 remand directive that the Veteran be afforded a VA examination so as to determine whether his bilateral hearing loss pre-existed service and, if so, whether such increased in severity during service, he underwent a VA audiological examination.  As noted previously, such examination revealed a diagnosis of bilateral hearing loss for VA purposes.  Specifically, the VA audiologist diagnosed normal to profound sensorineural hearing loss in the Veteran's right ear and normal to profound recovering to severe sensorineural hearing loss in the left ear.  Regarding an etiological opinion, the audiologist was unable to render such at that time, as the Veteran's claims file was unavailable.  In February 2012, having reviewed the Veteran's file, the audiologist determined that, upon a review of the foregoing evidence, the Veteran had documented hearing loss bilaterally upon enlistment and that such was not permanently aggravated by his military service.  In reaching such determination, she noted that some of the hearing loss appeared to have resolved prior to the Veteran's separation from active duty in 1991.  Specifically, she noted an improvement in hearing between 1986 and 1991, and determined that the Veteran's hearing loss was less likely than not permanently aggravated by his military service.  In support of such opinion, the audiologist noted that some of the Veteran's hearing loss, noted at entry, had resolved by 1991, and that the Veteran had post-service occupational and recreational noise exposure. 

In January 2013, the Veteran testified before the undersigned VLJ at which time he again relayed his history of exposure to loud noises while in service.  He reported that, since service, his hearing had worsened to the point where he had to read lips in order to understand what others were saying to him. 

As noted above, in May 2013, the Veteran's claims were remanded for further development.  As a result, in June 2013, the Veteran underwent an additional VA audiological examination, which again revealed bilateral hearing loss for VA purposes.  

At such time, the VA examiner reviewed the claims file and noted the four audiograms conducted during service, finding that all of them revealed some degree of hearing loss.  Specifically, she determined that the 1986 audiogram revealed a mild hearing loss at 500 Hz (Hertz) and 3000-4000 Hertz (30-35 decibels (dB)) and a moderate (50dB) loss at 6000 Hz in the right ear and a mild to moderate (30-50 dB) hearing loss was noted 3000-6000 Hz in the left ear.  In regard to the 1990 audiogram, the examiner observed that such revealed normal  hearing with the exception of a mild (30 dB) loss at 6000 Hz for the right ear and normal hearing from 500-2000 Hz with a mild to moderate (35-45 dB) loss at 3000-6000 Hz in the left ear.  The 1991 audiogram was noted the reveal normal hearing from 500-3000 Hz and a mild (30 dB) hearing loss 4000-6000 Hz in the right ear and normal hearing from 500-2000 Hz and 6000 Hz with a mild (30-35 dB) loss at 3000-4000 Hz in the left ear.  Finally, the 2002 audiogram was noted to reveal normal hearing 500-1000 Hz sloping to a mild (30-40 dB) hearing loss at 2000-6000 Hz in the right ear and normal hearing from 500-2000 Hz sloping to a mild (30-35 dB) hearing loss from 3000-6000 Hz in the left ear.

Based on the foregoing, the examiner concluded that there is no evidence of any significant threshold shifts in either ear during service.  She specifically noted that the Veteran's hearing appeared to have improved following the 1986
enlistment examination.  Furthermore, when comparing the 1990 and 1991 audiograms, during the time period in which the Veteran was on active duty, she determined that there were also NO significant threshold shifts (emphasis in original).

With specific attention to the Board's inquiries, the examiner stated that such requested an opinion regarding whether or not the Veteran's pre-existing hearing loss noted at his 1986 entrance exam worsened during the his 1987 period of service.  She determined that there was no evidence that the Veteran's hearing worsened during his active duty service in 1987 as NO significant threshold shifts occurred in either ear when comparing the 1986 audiogram to the next available 1990 audiogram (emphasis in original). Therefore, she opined that it was less likely than not that the Veteran's pre-existing hearing loss was permanently aggravated by his 1987 period of service.

The examiner noted that the Board also inquired as to whether or not the Veteran's pre-existing hearing loss noted at his 1990 audiogram worsened during his 1990-1991 period of active duty service.  The examiner concluded that there was no evidence that the Veteran's hearing worsened during his active duty service from 1990-1991 as NO significant threshold shifts occurred in either ear when comparing the 1990 audiogram to Veteran's 1991 audiogram.  Therefore, she determined that it was less likely than not that the Veteran's pre-existing hearing loss was permanently aggravated by his period of active duty service.

The Board accords great probative weight to the opinions rendered in February 2012 and June 2013 as they are predicated on a complete review of the record, to include the STRs and post-service medical records.  Notably, the examiners found pre-existing bilateral hearing loss with improved hearing acuity from the time of entry to discharge from both periods of service and explained that there were no significant threshold shifts during either period of service.  Thus, as there was no increase in the severity of the Veteran's preexisting bilateral hearing loss during his period of ACDUTRA or active duty service, the presumption of aggravation does not apply.  Furthermore, the opinions considered all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records received.  Moreover, the clinician offered clear conclusions with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.Therefore, the Board accords great probative weight to such opinion.

On the other hand, the only other direct evidence of a nexus between the Veteran's noise exposure and his current hearing loss consists of his own opinion.  However, as a lay person, he is not competent to render such a complex medical opinion. In this regard, while he is competent to describe hearing difficulty since service as well as the nature of his in-service noise exposure, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board does not doubt the sincerity of the Veteran regarding his perceptions of decreased hearing acuity since service.  However, the audiometric examinations at service entry and discharge provide objective measurements of his hearing acuity in multiple frequencies which, according to the VA examiner, demonstrated preexisting bilateral hearing loss with improved hearing from service entry to discharge for his period of ACDUTRA and active duty.  As indicated previously, the Veteran is not competent to relate such hearing difficulties to a diagnosis of hearing loss or to address the etiology of such disorder.  In contrast, the VA medical opinion indicates that the Veteran's current bilateral hearing loss existed prior to service and was not aggravated beyond the normal progress of the disorder during service.  The Board finds that the opinion of the VA examiner holds significantly greater probative weight than the personal opinion of the Veteran, as the VA examiner has greater expertise and training than the Veteran in speaking to complex medical issues of diagnosis and etiology. 

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss disability, which was noted upon entry into ACDUTRA as well as active service, did not increase in severity during either period of service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III. Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson, supra.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's service-connected PTSD and MDD is evaluated under the criteria of DC 9411 and has been assigned a 70 percent rating, effective June 19, 2009.  See 38 C.F.R. § 4.130.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. 
§ 4.126(a). 

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)). 

Under DSM-IV, a GAF score of 41 to 50 reflects serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record. 
Service treatment records are silent for any symptoms, diagnoses, or treatment for mental health disorders.

In an August 2008 VA psychiatric treatment note, the Veteran acknowledged hypervigilance, mood swings with crying spells, and insomnia.  He reported nightmares, poor memory, and a lack of concentration.  On examination, the Veteran was found to be calm and alert, with a depressed mood and tearful affect but in no acute distress.  He was dressed appropriately, with normal speech and intact cognition.  His thought process was logical, linear and goal-oriented.  The Veteran denied suicidal and homicidal ideation, and there was no evidence of active psychosis.  His insight was good and judgment intact.  The examiner assigned a GAF score of 60.

In an August 2009 VA psychiatric treatment note, the Veteran reported crying spells and decreased sleep.  On examination, he was found to be calm and alert with a dysthymic mood and tearful affect, but in no acute distress.  He was found to be appropriately dressed and his speech was normal.  The Veteran' cognition was intact, and his thought process was logical, linear, and goal-oriented.  There was no evidence of delusions and the Veteran denied any suicidal or homicidal ideation.  His insight was found to be good and judgment intact.  The examiner assigned a GAF score of 50.

In December 2009, the Veteran underwent a VA PTSD examination.  The VA psychologist noted the Veteran's diagnosis of PTSD.  She indicated the Veteran had been married three times, but that there were no conflicts in his current marriage.  He reported having a few friends with whom he talked occasionally, but that he liked to keep to himself.  The Veteran reported a significant history of anger management problems, which complicated his ability to initiate and maintain friendships, as well as to interact with the general public without getting angry.  The Veteran reported not being employed, and not having a stable job in over 10 years.  The Veteran attributed this to economic hardships in the construction industry, but also indicated that his temper and inappropriate outbursts have resulted in his being fired from jobs.  He endorsed a lack of motivation.  No history of suicide attempts was noted, but a past history of violence towards his ex-wife was noted.  The Veteran reported panic attacks when awakening from nightmares and fleeting homicidal thoughts, when feeling angered or threatened, and denied suicidal ideation.  He reported his wife had to prompt him to tend to his personal hygiene.

On examination, the Veteran was found to be oriented times three and appropriately dressed, with clear and coherent speech as well as a cooperative and attentive attitude toward the examiner.  His attention was intact, mood anxious, and thought process unremarkable.  There was some paranoia and hypervigilance noted, as well as intrusive memories and nightmares.  No delusions or hallucinations were found to be present.  The Veteran was found to have some inappropriate behavior, in the form of angry outbursts, and some obsessive behavior, in the form of compulsiveness concerning his safety and security.  

The Veteran's remote memory was found to be normal, while there was some mild impairment of his recent and immediate memory.  The examiner found that the symptoms of the Veteran's PTSD resulted in deficiencies in thinking, family relations, work and mood, and assigned a GAF score of 53. 

In February 2010, the Veteran underwent an evaluation for purposes of a Social Security Administration disability determination.  At that time, he was observed to be oriented to person, place, time, and situation.  His mood and affect were noted to be depressed.  His thought processes were organized and goal-directed with no overt evidence of hallucinations or delusions.  He denied any suicidal or homicidal ideation.  His judgment and insight were found to be fair to good.  The Veteran reported experiencing increased arousal, to include sleep disturbance, as well as irritability and impairment of attention and concentration.  His ability to communicate and interact with others appeared to be compromised due to his PTSD symptoms.  The examiner assigned a GAF of 65. 

In a May 2010 VA treatment note, the Veteran reported that he felt his anger was getting out of control.  On examination, he was found to be calm and dressed appropriately, with normal speech.  His cognition was intact and thought process logical, linear and goal-oriented.  The Veteran's thought content was relevant and non-delusional, with no suicidal or homicidal ideation.  There was no evidence of active psychosis.  The examiner assigned a GAF score of 50.

In a June 2010 VA treatment note, the Veteran reported experiencing continuous feelings of guilt, poor temper control, and anger.  He indicated increased feelings of isolation, as well as withdrawal from his family.  He reported sleep difficulty, with nightmares at least twice a week.  The Veteran reported feeling depressed, mainly related to what he perceived as his failures as a father.  He also indicated that he felts hopeless, helpless, and worthless due to his inability to provide for his family.  The Veteran denied suicidal thoughts and hallucination. 

On examination, the Veteran was found to be appropriately dressed and groomed, with calm and cooperative behavior.  His mood was depressed, thought processes linear and logical, with appropriate thought content.  No perceptual disturbances were found, and he was alert and oriented times four.  The Veteran's attention span and concentration were adequate, and his memory intact for immediate, recent, and remote recall.  The examiner assigned a GAF score of 55.

In June 2010, the Veteran was seen at VA for a PTSD consult.  In the subsequent report, the examiner indicated there was no history of suicide attempts, or any current suicidal ideation.  The Veteran expressed feeling paranoid, wanting to be alone, feeling angry and irritable, with a loss of interest in work and play.  He indicated experiencing a lack of emotion, memory problems, nightmares and flashbacks, as well as depression, guilt, fatigue, sadness and hopelessness.  All of these symptoms were reported, by the Veteran, as being severe in nature.  He also indicated a moderate level of detachment, difficulty concentrating, hypervigilance, and hyperarousal.  

On examination, the Veteran was found to be alert and oriented, with a depressed mood and flat affect.  He denied any current suicidal or homicidal ideation, as well as any hallucinations.  His speech was found to be normal in rate and rhythm, and his thought process were logical and linear.  The examiner assigned a GAF score of 55.

In an August 2010 VA psychiatric treatment note, the Veteran was noted to be stable in mood, with no crying spells, suicidal thoughts, or helplessness.  He reported feeling less irritable and, while he still got angry, it was less often.  Due to medication, the Veteran's sleep patterns had improved. 

On examination, the Veteran was oriented times four, with appropriate personal hygiene and grooming.  He was found to be calm and cooperative, with goal-directed speech and a congruent affect.  His thought content was found to be appropriate and he denied any suicidal or homicidal ideation.  The Veteran's attention span was found to be adequate and his memory intact.  His judgment and insight were found to be adequate.  The examiner assigned a GAF score of 58.

In an October 2010 VA psychiatric treatment note, the Veteran reported experiencing nightmares 3 to 4 times per week.  He averaged 5 hours of sleep per night.  He was no longer working. 

On examination, the Veteran was found to be oriented times three, adequately groomed, and calm in appearance.  His speech was clear, coherent and goal-directed.  His mood was congruent and thought processes were organized and relevant.  There was no grandiose or delusional thinking, to include paranoia.  The Veteran reported experiencing no hallucinations, nor any homicidal or suicidal ideation.  His recent and remote memories were both intact.  Both his insight and judgment were noted to be good.  The examiner assigned a GAF score of 58.

In a December 2010 VA mental health treatment note, the Veteran indicated that he felt irritable, angry, and upset when having to deal with his ex-wife, but happy when around his current wife and children.  He reported feeling hypervigilant and getting an average of 3 to 4 hours of sleep per night.  Loud noises such as thunder upset him.  The Veteran reported, on most days, a stable mood with no abnormal thoughts or negative thinking.  He denied suicidal or homicidal ideation.

On examination, the Veteran was found to be oriented times three, dressed casually, but well groomed, with no abnormal movements.  His speech was normal and his mood reported as good.  No abnormal thoughts or perceptions seen.  He was assigned a GAF score of 55-60 by the examiner. 

In a February 2011 VA treatment note, the Veteran reported a varied mood, depending on the level of pain he was experiencing in his ankle and back.  He denied abnormal or negative thoughts, as well as suicidal or homicidal ideation.  On examination, the Veteran was found to be oriented times three, well-groomed, with normal speech.  No abnormal thoughts or perceptions were reported.  The examiner assigned a GAF score of 55-60.

An April 2011 VA treatment note revealed the Veteran was experiencing nightmares, and sleeping 5 to 6 hours per night.  He denied suicidal or homicidal ideation at that time.  On examination, he was found to be oriented times three, well-groomed, with clear and normal speech.  No abnormal thoughts, perceptions, paranoia, suicidal or homicidal ideation were found.  The examiner assigned a GAF score of 55-60.

In a July 2011 VA treatment note, the Veteran denied abnormal thoughts or negative thinking.  No paranoia was found, and there was no suicidal or homicidal ideation present.  On examination, the Veteran was found to be alert and oriented times three, and dressed in casual clothes but well-groomed.  His speech was clear and normal.  The Veteran denied paranoia and was assigned a GAF of 55-60.

In a November 2011 VA treatment note, the Veteran was found to be alert and oriented times three, well-groomed with normal speech.  No abnormal thoughts or perceptions were seen, and the Veteran denied paranoia, suicidal ideation, or homicidal ideation.  He was assigned a GAF score of 55. 

In a January 2012 VA treatment note, the Veteran reported experiencing nightmares and some additional stress and anxiety related to an issue concerning his grandson's step-father.  On examination, he was found to be alert and oriented times three.  He was well groomed, with good eye contact and clear speech.  No abnormal thoughts of perceptions seen.  The Veteran denied paranoia, suicidal ideation or homicidal ideation.  The examiner assigned a GAF score of 55.

A June 2012 VA treatment note indicated the Veteran was experiencing an increase in his PTSD symptoms, to include anger, nightmares, poor sleep, and an inability to interact with his co-workers.  The Veteran indicated he was at risk of losing his job due to his symptoms.  He denied suicidal or homicidal ideation.  On examination, he was found to be alert and oriented times three, well-groomed with normal speech.  No abnormal thoughts or perceptions were seen, and the Veteran denied paranoia.  He was assigned a GAF score of 55.

In an August 2012 VA treatment note, the Veteran reported having issues with his wife constantly being around him, as well as problems with his co-workers.  He reported irregular sleep, as well.  On examination, the Veteran was found to be alert and oriented times three and well-groomed with good eye contact and normal speech.  No abnormal thoughts or perceptions seen.  The Veteran denied paranoia, suicidal ideation or homicidal ideation.  The examiner assigned a GAF score of 55.

In December 2012, the Veteran was seen by a VA psychiatrist.  At that time, he reported his job was at risk due to his PTSD symptoms.  The Veteran indicated experiencing poor sleep due to back pain and bad dreams.  He denied suicidal or homicidal ideation.  On examination, he was found to be alert and oriented times three, well-groomed with normal speech.  No abnormal thoughts or perceptions were seen, and paranoia, suicidal ideation and homicidal ideation were all absent.  The examiner assigned a GAF score of 55.

Also in December 2012, the Veteran was evaluated for possible enrollment in a VA PTSD clinic.  At that time, he denied any suicidal or homicidal ideation.  He indicated feeling as if his job was threatened by his PTSD symptoms, in that he was unable to get along with his peers.  On examination, he was found to be alert and oriented times four, with a depressed mood and guarded affect.  He was adequately dressed, with normal speech.  The Veteran's thought content was appropriate, and his thought processes linear and logical.  He denied any suicidal or homicidal ideation.  The examiner assigned a GAF of 53.

In a February 2013 VA treatment note, the Veteran was noted to continue to have problems with his co-workers due to his temper.  He denied suicidal or homicidal ideation.  On examination, he was found to alert and oriented times three, well-groomed with normal speech.  He was assigned a GAF score of 58.

In May 2013, the Veteran underwent a VA PTSD examination.  At that time, the Veteran was found to have occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood.  The Veteran indicated that he had recently had an episode where he had passed out, and subsequently went to the hospital with his wife, who told staff the Veteran may have tried to kill himself.  The Veteran denied that he had been attempting suicide. He noted that he tended to avoid his children, when possible, so that they wouldn't be "dragged down" by him.  He reported difficulties with concentration and short term memory.  He had occasional flashbacks, and indicated he rarely worked a full week without calling in sick due to the symptoms of his PTSD. 

The Veteran was found to be experiencing the following symptoms: a depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; neglect of personal appearance and hygiene; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

In addition to the above, the VA psychologist found the Veteran experienced the following: irritability; occasional crying episodes; social withdrawal; reduced participation in once-enjoyable activities; low energy; difficulty getting out of bed; insomnia; fluctuating appetite; concentration difficulties with short term memory impairment, reduced productivity, difficulty organizing thoughts and plans; no libido; feelings of worthlessness; and discouragement about the future. 

In a January 2014 VA treatment note, the Veteran was noted as casually dressed with appropriate hygiene.  His speech was normal in rate, volume and tone and his mood was congruent.  The Veteran's thought processes were linear and logical and no apparent obsessions, paranoia, or delusions were found.  The Veteran's insight and judgment were intact and he denied any suicidal or homicidal ideation.  The examiner assigned a GAF score of 50-60.

In an April 2014 VA note, the Veteran reported some visual hallucinations, in the form of seeing shadows 2 to 3 times a day, and auditory hallucinations, in that he heard walking in other parts of his house.  He reported nightmares and decreased sleep.  On examination, the Veteran was found to be casually dressed with appropriate hygiene and eye contact.  His speech was normal, with a depressed mood.  The Veteran denied hallucinations, paranoia or delusions, as well as suicidal or homicidal ideation.  His insight and judgment were intact.  The examiner assigned a GAF score of 50-60.

In April 2014, the Veteran underwent a mental health examination for the purposes of a disability determination by the Social Security Administration.  At that time, he indicated that his PTSD symptoms consisted of recurring nightmares, sleep problems, and flashbacks.  He reported seeing shadows and isolating himself.  He indicated he sometimes didn't change his clothes for 3 or 4 days, and that he stayed at home most of the time, in order to avoid crowds.  He reiterated that he did not like being around people and that he no longer drove.  The SSA examiner noted the Veteran displayed signs of hypervigilance, with poor concentration and attention.  He was found to be anxious, irritable and depressed, although cooperative.  His memory was within normal limits, although his concentration and attention were impaired.  The examiner found that his symptoms significantly impaired his day-to-day activities, work, relationships, and his social life. 

In May 2014, the Veteran was evaluated for purposes of admission into a VA PTSD clinic.  At that time, the Veteran reported experiencing hypervigilance, social withdrawal, outbursts of anger and irritability, crying episodes, and being easily startled.  He indicated he had recently gotten into a physical altercation with another man at a baseball game.  On examination, the Veteran was found to be casually dressed with adequate hygiene.  His demeanor was cooperative, with memory intact.  His mood was depressed, affect congruent, and eye contact good.  His speech was normal and thought processes linear.  No delusions were noted and insight and judgment were fair.  The Veteran was found to be an appropriate candidate for the PTSD clinic.  He was assigned a GAF of 60. 

Also in May 2014, the Veteran underwent a VA PTSD examination.  The VA psychologist found that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood.  At that time, the Veteran was found to be experiencing the following symptoms: a depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work and a work-like setting; impaired impulse control; and neglect of personal appearance and hygiene.  On examination, the Veteran was oriented times four and displayed a logical thought process.  

In an August 2014 VA treatment note, the Veteran denied auditory or visual hallucinations, as well as any suicidal or homicidal ideation.  He indicated experiencing intrusive thoughts and hypervigilance.  The Veteran reported some minor forgetfulness, and indicated he only averaged 2 to 3 hours of sleep a night.  His nightmares had significantly decreased, in part due to an increase in medication.  On examination, the Veteran was found to be casually dressed with adequate hygiene and grooming.  His affect was mildly anxious, due to pain, and his speech was normal.  The Veteran's thought processes were linear and logical, and thought content was lacking in obsessions, paranoia and delusions.  He was oriented times four and his insight, judgment and impulse control were noted as appropriate.  The examiner assigned a GAF score of 60. 

The Board finds that an initial rating in excess of 70 percent for PTSD and MDD is not warranted at any time during the period covered by this appeal.  Here, the Board finds that the Veteran does not display the level of mental impairment associated with the next higher 100 percent rating, and that his level of social and occupational functional impairment is not total.

The 100 percent rating criteria provides example features of mental impairment such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. None of these have been reported by the Veteran or noted by clinicians and examiners.  Since the effective date of service connection, clinicians have noted no thought process or communications deficits, delusions, or grossly inappropriate behavior.

Regarding overall social and occupational capacity, the Board finds that the Veteran's impairment is not total.  While the VA treatment notes and reports of examination show a moderate level of impairment of social and occupational function, the recent VA examiners found that the Veteran's disorder was best assessed as causing deficiencies in most areas, which is consistent with the Veteran's lay statements of his activities and the clinical observations in the treatment records. 

The Board notes that the record reveals the Veteran displays some of the criteria for a 100 percent rating.  To that end, in the May 2013 VA examination, the examiner noted the Veteran had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  In addition, in an April 2014 VA psychiatric treatment note, the Veteran was noted to experience shadow-like hallucinations.  However, these appear to be infrequent incidents, falling short of a "persistent" nature, and not resulting in the frequency, duration, and severity so as to render the Veteran totally socially and occupationally impaired.  Rather, the Board finds that the bulk of the evidence of record clearly indicates that the Veteran's symptoms, as a whole, more closely approximate the criteria for his current disability rating of 70 percent.  

The Board acknowledges that the Veteran experiences a continuous depression and that his impaired impulse control has led to problems with his wife and his employment.  The current 70 percent rating contemplates such significant mental health symptoms and the associated level of impairment. When considering the Veteran's credible lay statements and the weight of the medical assessments, the Board finds that the effect of the symptoms of PTSD and MDD on the Veteran's occupational and social impairment is not total.  Therefore, an initial rating in excess of 70 percent for PTSD and MDD is not warranted.

In addition, the Board further finds that the assigned GAF scores capture the severity of the Veteran's overall disability picture.  The Veteran was assigned GAF scores that ranged from 50, assigned in August 2009 and May 2010, to a rating of 60, assigned in August 2008, and twice in May 2014.  His overall scores fell somewhere between these two numbers, most often around 55.  The Board notes that, under DSM-IV, a GAF score of 41 to 50 reflects serious symptoms or any serious impairment in social, occupational, or school functioning, such as an inability to keep a job.  A GAF score in the range of 51 to 60 reflects moderate symptoms or moderate difficulty in social or occupational functioning, such as having few friends or experiencing conflicts with peers or co-workers.

The Veteran's overall symptomatology, described in detail above, indicates that he has experienced moderate difficulty in social and occupational functioning.  Such symptomatology is in line with the criteria for his assigned GAF scores.  The Board finds that the Veteran's GAF scores are probative to the extent that they are consistent with his overall disability picture, which supports a 70 percent disability evaluation.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD and MDD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During the course of the Veteran's appeal, in a November 2014 rating decision, the AOJ granted a TDIU, effective March 31, 2014.  The Veteran has not appealed the propriety of the assigned effective date.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  The Court has held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 70 percent for PTSD and MDD.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for bilateral hearing loss is denied.

An initial rating in excess of 70 percent for PTSD and MDD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims on appeal so that the Veteran is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.

With regard to the Veteran's claims for service connection for GERD and a hiatal hernia, the Board remanded the claim in May 2013 in order to obtain an etiological opinion. Specifically, the examiner was then instructed to provide a diagnosis, if warranted, and then an etiological opinion for the Veteran's GERD and hiatal hernia.  If the Veteran's conditions could not be attributed to service, the examiner was instructed to consider whether the disorders was related to the Veteran's service in Southwest Asia.  The examiner was also asked to determine if the Veteran's incisional hernia was related to the in-service surgery to correct his GERD.

Such an opinion was obtained in May 2013.  The VA examiner diagnosed GERD, hiatal hernia, and ventral hernia.  He indicated that the incisional hernia was related to the in-service surgery.  However, he then opined that the Veteran's GERD and hiatal hernia was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as the Veteran's service treatment records contained no clear medical diagnosis of same.  He further indicated that the Veteran was diagnosed with GERD after service, and reiterated that there was no evidence of an in-service diagnosis or treatment for the condition within one year of discharge.  The Board notes that an examination is inadequate where the examiner relies on the absence of evidence of disability in the service treatment reports, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Moreover, the examiner did not address whether the Veteran's disorder was related to his service in Southwest Asia.  Therefore, an addendum opinion should be obtained.

As for the Veteran's claim for service connection for an incisional hernia with post-operative scar, there appears to be some confusion as to the number and type of hernias the Veteran has experienced.  In the January 2008 rating decision, the Veteran's claim for a hernia with post-operative scar was denied, as the RO found the scar was related to the Veteran's in-service surgery for GERD.  The subsequent notice of disagreement and statement of the case kept the issues separate, continuing to deny both.  In his June 2009 substantive appeal, the Veteran indicated that the two conditions were related.  

The subsequent supplemental statement of the case, issued in January 2010, addressed the issues separately.  In the Board's April 2011 remand, the Veteran's GERD and a hiatal hernia were combined, and the claim for a hernia with post-operative scar was addressed separately as an incisional hernia. 

In a June 2012 statement, the Veteran indicated that the incisional hernia was related to his GERD.  Subsequent supplement statements of the case continued to address the issues as a claim for service connection for GERD with a hiatal hernia and a claim for service connection for an incisional hernia with post-operative scar.   In its May 2013 remand, the Board asked the VA examiner if the incisional hernia was related to the Veteran's GERD surgery.  In his May 2013 examination report, the examiner indicated that the Veteran had surgery to address a ventral hernia, secondary to the surgery for his hiatal hernia repair in 1993.  As noted above, the examiner indicated the Veteran's incisional hernia was related to his GERD repair surgery.

Therefore, on remand, the examiner will be asked to address each of the Veteran's hernias and provide a detailed explanation as to the type and origin of same for purposes of his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the May 2013 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's GERD and hernia(s).  If the examiner who drafted the May 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another clinical examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the record, the examiner should address the following:

a) The examiner should state whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's GERD had its onset in service or is otherwise attributable to service, to include by virtue of the Veteran's service in Southwest Asia. 

b) If the Veteran's GERD cannot be ascribed to any known clinical diagnosis, the examiner should indicate whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

c) The examiner should identify each of the Veteran's hernia diagnoses.  Then, with respect to each type of hernia diagnosed, the examiner is asked to opine as to whether it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's hernia or related symptomatology had its onset during, or is otherwise related to, his military service, to include the in-service surgical procedure to correct his GERD?  

In addition, the examiner is asked to address, in as much detail as practical, the relationship, if any, between each of the different types of hernia the Veteran experienced.  

In offering any opinion, the examiner must consider all evidence of record, to include lay statements pertaining to the onset and continuity of symptomatology of such disorder.  Any opinion offered must be accompanied by clear rationale consistent with the evidence of record.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


